Title: From Thomas Jefferson to Matthew McAllister, 5 April 1791
From: Jefferson, Thomas
To: McAllister, Matthew



Sir
Philadelphia Apr. 5. 1791.

I have received your two favors of Oct. 24. and Dec. 24. as also the laws and proceedings you have been so kind as to collect. Those relative to British property and subjects will enable us, I presume to decide on any objections which may be derived on their part from proceedings of the state of Georgia.—With respect to the collection of the laws of Georgia, however desireable that a complete collection of all the laws of every state should be made at the seat of government, yet I do not think myself authorised to go to the expence of Manuscript copies. I will therefore only ask your further attention to collect any printed acts which may serve to complete our collection  and may fall in your way, or to send the new revisal when it shall be published. With respect to the blanks in your account for the journey to Augusta, it was certainly never my intention to give you the trouble of such a journey for this business. I expected the whole would be done by written orders, or by personal ones where the gentlemen should happen to be on the spot. As an uniformity must be observed in the settlement of these accounts, I must await those which shall be rendered by the attorneys for the other states, and if they make similar charges, the whole shall be put into the Auditor’s hands as the law requires to be settled by him as shall appear just. In the mean time as no question can arise about replacing the cost of what you have sent, and it is improper you should lay out of that, I inclose you a bank-post-note for 17. Dol. 14. cents, the amount, which will be paid by the collector of the customs at Savannah, and have the honor to be Sir Your most obedt. humble servt,

Th: Jefferson

